NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE BILL OF LADING TRANSMISSION AND
PROCESSING SYSTEM PATENT LITIGATION
R&L CARRIERS, INC.,
Plaintiff-Appellan,t,
V.
PITT OHIO EXPRESS, INC.,
Defen,dant-Appellee.
§
2012-1142
Appea1 from the United States District Court for the
Southern District of Ohio in case nos. 09-MD-2050 and
10-CV-OO90, Chief Judge Sandra S. Beckwith.
ON MOTION
ORDER
R+L CarrierS, Inc. move to withdraw O. JudSon
Scheaf, III, and substitute Megan D. Dortenzo as of
counsel
Upon consideration thereof,

R&L CARRIERS V. PITT OHIO 2
IT IS ORDERED THATZ
The motion is granted Megan D. Dortenzo should
promptly file an entry of appearance
FoR THE CoURT
APR 2 7 2012
/S/ J an Horba1__\[
Date J an Horbaly
Clerk
cc: Anthony C. White, Esq.
Gretchen L. Jankowski, Esq.
s21
F|LED
U.S. CUUHT 0F AFFEALS FUH
THE FEDERAL ClHCUlT
APR 2 7 2012
.|AN HORBA\.¥
CLERK